Title: From James Madison to Alexander White, 24 August 1789
From: Madison, James
To: White, Alexander


Dear Sir
N. York Aug 24. 1789.
The week past has been devoted to the subject of amendments. All that remains is a formal vote on a fair transcript which will be taken this morning; and without debate I hope as each of the propositions has been agreed to by two thirds of the House. The substance of the report of the Committee of eleven has not been much varied. It became an unavoidable sacrifice to a few who knew their concurrence to be necessary, to the despatch if not the success of the business, to give up the form by which the amendts. when ratified would have fallen into the body of the Constitution, in favor of the project of adding them by way of appendix to it. It is already apparent I think that some ambiguities will be produced by this change, as the question will often arise and sometimes be not easily solved, how far the original text is or is not necessarily superceded, by the supplemental act. A middle way will be taken between the two modes, of proposing all the amendts. as a single act to be adopted or rejected in the gross, and of proposing them as independent amendts. each of which shall take place or not, as it may be individually decided on. The several propositions will be classed according to their affinity to each other, which will reduce them to the number of 5 or 6 in the whole, to go forth as so many amendts. unconnected with one another.
On Saturday notice was given to the House by Mr. Scott that on thursday in this week he should bring on the subject of the permanent seat of Congress. Maps & Memorials in favr. of Trenton ensued. The like from Lancaster &c also came forward. I suspect that the motion is the result of some preconcert of a pretty serious nature. A great push will be made for Trenton which has I fear more partizans than might be wished. It is surmised that a coalition has taken place between Pa. & this & the East: States. I believe it to be the case in some degree, tho’ not fully. As far as I can gather, the coalition for Trenton might be broken, by accepting the Susquehannah, and lea[ving] N. Y. the temporary enjoyment of Congs. This I believe is the ultimate [aim?] of the N. Y. party, and will not do for us. I suspect they begin to despair of a long possession of Congs. and consequently mix the permanent with the temporary considerations. Having given you these facts your own judgment will best decide how far it may be worth while and incumbent on you to hasten your return. The idea of an adjournment in the course of next month is persisted in, & I believe will take place. If it shd. not there will probably be a dispersion of the members that will be equivalent. I am Dr Sir Yr friend & servt
Js. Madison Jr
